The plaintiff included in the compensation insurance policy it took out in the list of employees covered by the policy those engaged in "farm labor, including drivers, chauffeurs, and other helpers."
That the company understood the policy covered farm laborers appears from the following stipulation entered into in the proceedings before the Industrial Commission, made when it asked for review of the examiner's award by the commission:
"That the reason and ground for said review is that the insurance policy referred to covered liability of the company to employees engaged in farm labor only to the extent that such liability exceeded the sum of $10,000 and there was no coverage in fact for the disability sustained by the applicant herein." *Page 333 
This stipulation was signed by the attorneys of the company.
The policy above referred to provides that it does "not cover liability for injury to any farm employee . . . unless such employee is subject to the Workmen's Compensation Law." From this it follows that if a farm laborer is subject to the Workmen's Compensation Law the company is liable for compensation under that law.
Sub. (3) of sec. 102.05, Stats., quoted in the court's opinion, provides that when an employer enters into a contract for insurance of compensation, this operates as an election to, come under the act, and "such election shall include farm laborers . . . if such intent is shown by the terms of the policy."
The terms of the policy above referred to clearly indicate, in my opinion, an intent of the company to elect to bring farm laborers under the compensation act.
It cannot be denied, especially under the stipulation above quoted, that the company elected to bring farm laborers under the act in case the injury involved was compensable under the act in excess of $10,000.  And if farm laborers are within the act if their injury is compensable in excess of $10,000, they are also under the act if it is compensable in less than that amount.  There is nothing in the act to warrant or permit including farm laborers receiving injuries of one class and excluding those receiving injuries of another class.  If farm laborers of one class are within the act all farm laborers are. It was expressly so held as to employees of a railroad company in Minneapolis, St. P.  S.S.M.R. Co. v. Industrial Comm.153 Wis. 552, 554, 141 N.W. 1119.
That the company intended to bring farm laborers within the act appears from the fact that for sixty-four weeks it paid the applicant compensation for temporary disability as provided by the act and paid his hospital and doctor's bills.  The company plainly understood that the applicant was under the act, and if it had not intended to bring all farm employees *Page 334 
under the act when it took out its policy it would not have so understood.  The company understood the applicant was under the act until advised by counsel to the contrary.  It might under advice of counsel repudiate its understanding if as matter of law that understanding was erroneous, but it could not repudiate its original intent.  The Industrial Commission impliedly found as fact the original intent as above stated. That conclusion is supported by the evidence comprised in the policy and the company's acts.  That finding being so supported it is conclusive on the courts by the terms of the act.
For the reasons above stated I am of opinion that the judgment of the circuit court should be reversed and the record remanded with directions to affirm the award of the commission.